DAY, J.
1. An action construing a will creating a charitble trust is equitable in nature, and is, therefore, a chancery case within the meaning of Section 6, Article IV of the Constitution of Ohio as amended September 3, 1912, and appeal lies to the Court of Appeals from a decree terminating such trust.
2. Gifts for charitable purposes have always been favored in equity, and trusts created for such purposes are carried into effect upon broad -liberal principles of equity jurispru- ' dence under circumstances where a purely private trust might fail.
3. A charitable trust, capable of being enforced, will not be terminated because of a small change incident to the method of administration, which does not alter the purpose or object of the trust, nor vary the class of beneficiaries, nor divert the fund from the charitable purposes named by the donor; nor will said trust fail because the trustees have not acted, nor fully carried said trust into operation; but if the founder describes the general nature of a valid charitable trust, and names the class of beneficiaries, he may leave the details of its administration to be settled by the trustees under the guidance of a court of equity.
Judgment reversed.
Marshall, C .J., Wanamaker, Jones, Matthias and Allen, JJ., concur. Robinson, J., took no part in the consideration or decision of the case.